Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner has noted many of the instances where the claims are improper, however, the Examiner encourages the Applicant to review the claims fully for clear and concise language.
Claim 1 recites the limitations:
 "the critical systems" in line 4; “the handling” in lines 5-6; “the user” in line 6; “the information regarding the vehicle” in line 7; “the subsystems” in lines 10-11; “the position as desired” in lines 12-13; “the column” in line 13; “the hole” in lines 13-14; “the column inner closure” in line 14; “the fixing pin” in lines 14-15; “the handle” in line 15; “the linear motion lock handle” in lines 15-16; “the position” in line 16; “the angular fixing pin” in line 18; “the angular motion positioning gear seat” in line 19; “the angular motion lock handle” in line 19-20; “the position” in line 20; “the handle” in line 21; “the position” in line 21; “the lock spring and lock pin” in line 22; “the hole” in line 24; “the positioning piece” in line 24; “the wrist motion” in line 25; and, “the wrist motion lock handle” in lines 25-26.  
There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the rotation" in line 3, and “the hole located thereon” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the need" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the durability" in line 2, and “the wires” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the steering wheel tube" in lines 2-3, and “the driver” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing dependency to depend from claim 5 to provide proper antecedent basis for “the steering wheel tube.” Examiner also suggests changing “the driver” to “the user,” or changing other instances of “the user” to “a/the driver.”
Claim 8 recites the limitations "the console electronics" in line 2, and “the wires” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the transmission of the steering" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rubbing” and “the nested two closures" in line 3; and, “the linear motion of the steering wheel” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “infinite number of pages” in claim 1 is used by the claim, and it is uncertain to the Examiner from referencing the specification what exactly is meant by “a display … supports adding infinite number of pages” while the accepted meaning is “a single side of a sheet of paper in a collection of sheets bound together.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 is unclear with the recitation of “controllers that allow for controlling the critical systems … without compromising the handling of the vehicle.” It’s unclear from the claim how the controllers are to not compromise the handling of the vehicle. 
Claim 1 is also unclear with the use of terms “position” and “handle” in multiple locations but in reference to different objects and positions. Examiner suggests reviewing and modifying the claim terms/language to clarify.
Claim 5 in indefinite in use of the phrase “improves the durability of the steering wheel,” as it is unclear how the tube would improve durability of the steering wheel or how the steering wheel is related to the steering wheel tube. 
Claim 6 recites “a steering wheel covering that is cladded.” Examiner believes the use of “cladded” is a result of a direct translation. The meaning of “cladded” being “clothed” does not quite align with the claim language and what the Examiner believes is the intended meaning. Examiner suggests clarifying the language. 
Claim 10 recites “preferably manufactured from Teflon” is indefinite. The claim does not positively claim that the friction parts are made from Teflon. 
Claim 10 is indefinite as it does not clearly claim where/how the friction parts and nested two closures are combined to affect the linear motion of the steering wheel. 
Claims 2 and 7 are rejected due to their dependency from rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,828,016 to Lubischer et al. (hereinafter Lubischer) in view of US Patent 9,193,375 to Schramm et al. (hereinafter Schramm) and US Patent 3,386,309 to Reed et al. (hereinafter Reed).
Regarding claims 1 and 2, Lubischer discloses a dual-handle (18, see Figure 2), adjustable (see Figure 1), new generation steering console used for vehicles (10), characterized by comprising;  at least one steering wheel (18); a display (44) that allows the user to view and control the information regarding the vehicle while driving; at least one linear motion lock (30, 38; see Figure 1; see col. 3, line 33 – col. 4, line 3); at least one angular motion lock (30; see col. 3, lines 45-50);  at least one wrist motion lock (see Figure 1; and see col. 3, line 45-50 and positions 20, 22, 24).	
Lubischer discloses having a steering wheel adjustment device, but fails to disclose the details to each of the linear motion lock, angular motion lock and wrist motion lock. Lubischer also discloses using a tablet/display, but fails to disclose the details of the controllers and display functions.
However, the details claimed of each of the linear motion lock, angular motion lock, and wrist motion lock, are all old and well-known in the art for use with steering wheels, as evidenced by Reed. 
Reed is just one example of a steering wheel adjustment device used to adjusting various aspects of a steering column. Reed discloses that it is know pivotally adjusting the steering wheel to use friction locks in conjunction with various kinds of joints, the use of spring clutches, and pin-detent assemblies (see col. 1, lines 20-25). Reed also discusses the use of the same types of locks for longitudinal movement of the steering column (see col. 1, lines 25-45). 
Further, Schramm discloses having a steering wheel (100, 120) that includes a display (160) and controls (190, 194) on the steering wheel. The controllers allow for controlling of various systems of the vehicle (see Figures 3 and 5). Further, the display (160) allows for footage from vehicle cameras (174), and allows for interface with many vehicle functions (see Figures 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have used the details of the steering wheel adjustments of Reed and the steering wheel controls and display of Schramm on the steering system of Lubischer. In view of the teaching of Reed, the arrangement of conventionally known components on the system of Lubischer in view of Schramm would have been obvious and well-known to provide the locks, pins, and handles for adjustment. Further, it would have been obvious to use the display of Schramm on Lubischer in view of Reed, in order to allow a vehicle operator to control various vehicle functions and accessories while keeping both hands on the steering apparatus (see Abstract). 
Regarding claim 9, Lubischer discloses having an outer shaft and an inner shaft (16, see Figure 1) to enable transmission of steering. 

Allowable Subject Matter
Claims 3-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes prior art that relates to adjustable steering systems and also steering wheels with displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        /JAMES A ENGLISH/Primary Examiner, Art Unit 3614